                 Case 1:13-cr-00166-LY Document 717 Filed 04/09/21 Page 1 of 4



,PROB 12C
(6/96)


                                  United States District Court
                                                      for

                                       WESTERN DISTRICT OF TEXAS


                 Petition for Warrant or Summons for Offender Under Supervision

Name of Offender:      Brian Griffin                                     Case Number: A-13-CR-166(09)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, United States District Judge

Date of Original Sentence: February 7, 2014

Original Offense: Conspiracy to Possess with Intent to Distribute 500 Grams or More of Methamphetamine, in
violation of 21 U.S.C. §§ 841(b)(1)(A) and 846

Original Sentence: 100 months incarceration followed by 5 years of supervised release with the following special
conditions: substance abuse treatment, search and seizure, and alcohol abstinence

Type of Supervision: Supervised Release                          Date Supervision Commenced: May 18, 2020

Assistant U. S. Attorney: Daniel Guess                              Defense Attorney: Kyle T. Lowe/Appointed


                                        PREVIOUS COURT ACTION


On October 19, 2015, pursuant to 18 U.S.C. § 3582(c)(2), the Court reduced the defendant’s term of custody from
one hundred (100) months to eighty-five (85) months custody.

On March 5, 2021, a Probation Form 12B was filed with the Court to address the defendant’s drug use and
negative peer association. It was respectfully recommended that the defendant’s conditions be modified to include
inpatient treatment and to have no contact with Crystal Sherman. The Court concurred with our recommendation.
                         Case 1:13-cr-00166-LY Document 717 Filed 04/09/21 Page 2 of 4




Brian Griffin
Petition for Warrant or Summons for
Offender Under Supervision
Page 2




                                         PETITIONING THE COURT

[ X ] To issue a warrant                               [ ] To issue a summon

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation of Special Condition: “The defendant shall participate in an in-patient substance abuse treatment
program and follow the rules and regulations of that program. The program may include testing and examination
during and after program completion to determine if the defendant has reverted to the use of drugs. The probation
officer shall supervise the participation in the program (provider, location, modality, duration, intensity, etc.).
During treatment, the defendant shall abstain from the use of alcohol and any and all intoxicants.”

Nature of Non-Compliance: On March 25, 2021, the defendant entered Lifetime Recovery (LTR), an in-patient
treatment center. As a result of a positive urinalysis collected on March 26, 2021, on April 1, 2021, the defendant’s
locker was searched by LTR staff. During the search various prohibited items were discovered: electronic vapes,
Vick’s vapor rub, superglue, and an excessive amount of money, $640 in cash. It is noted that Griffin entered the
facility with no cash on hand. On April 6, 2021, the defendant submitted to a urinalysis and it returned positive for
opiates. On April 8, 2021, the defendant submitted to another urinalysis and it returned positive for marijuana and
methamphetamine. Griffin provided a written statement admitting to using both marijuana and methamphetamine
while at LTR. As the defendant violated the rules and regulations of the inpatient program he was unsuccessfully
discharged from the program.

Violation of Special Condition: “The defendant shall submit to an evaluation for substance abuse or dependency
treatment as directed by the probation officer, and if deemed necessary by the probation officer, the defendant
shall participate in a program approved by the probation officer for treatment of narcotic addiction or drug or
alcohol dependency which may include testing and examination to determine if the defendant has reverted to the
use of drugs or alcohol. The defendant may be required to contribute to the cost of the services rendered
(copayment) in an amount to be determined by the probation officer, based upon the defendant’s ability to pay.

Nature of Non-Compliance: On July 16, 2020, and January 7, 2021, the defendant failed to attend his individual
counseling sessions at Kearley and Schmidt. On January 28 and 29, 2021, the defendant failed to submit to
urinalyses as directed by his U.S. Probation Officer.

Violation of Special Condition: “The defendant shall refrain from the use of alcohol and all other intoxicants
during the term of supervision.
                          Case 1:13-cr-00166-LY Document 717 Filed 04/09/21 Page 3 of 4



Brian Griffin
Petition for Warrant or Summons for
Offender Under Supervision
Page 3

Nature of Non-Compliance:

On February 2, 2021, a sweat patch returned positive for amphetamine, methamphetamine, marijuana, and opiates.
A verbal admission by Griffin was received.

On February 8, 2021, a urinalysis test returned positive for amphetamine. A written admission by Griffin was
received.

On March 26, 2021, a urinalysis test returned positive for amphetamine, opiates, marijuana, and cocaine. A written
admission by Griffin was received.

On March 31, 2021, a urinalysis test returned positive for amphetamine. A written admission by Griffin was
received.

On April 6, 2021, a urinalysis test returned positive for opiates. A verbal admission was received by Griffin.

On April 8, 2021, a urinalysis test returned positive for amphetamine and marijuana. A written admission by
Griffin was received.

Violation of Standard Condition No. 9: “The defendant shall not associate with any persons engaged in criminal
activity and shall not associate with any person convicted of a felony unless granted permission to do so by the
Probation Officer.

Nature of Non-compliance: On March 3, 2021, the defendant verbally admitted during an administrative staffing
that he had been abusing illicit drugs with Crystal Sherman.

U. S. Probation Officer Recommendation:

The term of supervision should be:

[ X ] Revoked.

[ ] Extended for                         years, for a total term of                       years.

[ ] The conditions of supervision should be modified as follows:


Approved by,                                                          Respectfully submitted,


_____________________________                                         _______________________
Martha N. Davis                                                        Stephanie A. Morales
Supervising U.S. Probation Officer                                     Senior U.S. Probation Officer
                                                                       Date: April 9, 2021
                              Case 1:13-cr-00166-LY Document 717 Filed 04/09/21 Page 4 of 4



    Brian Griffin
    Petition for Warrant or Summons for
    Offender Under Supervision
    Page 4



    Received by,

    Daniel Guess
    Assistant U.S. Attorney

    [ X] recommends                [      ] does not recommend   Justification: _______________________________

════════════════════════════════════════════════════════════════════════════
THE COURT ORDERS:

[         ] No Action

[ X ]          The Issuance of a Warrant

[         ] The Issuance of a Summons

[         ] Other:




                                                                   Honorable Susan Hightower
                                                                   U.S. Magistrate Judge
                                                                    April 9, 2021
                                                                   Date
